Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Yokaira Torres
d/b/a Peralta Grocery,

Respondent.

Docket No. C-14-369
FDA Docket No. FDA-2013-H-1581

Decision No. CR3121
Date: February 20, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Yokaira Torres d/b/a Peralta Grocery, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $250. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to minors, thereby violating the Federal Food, Drug, and Cosmetic
Act (Act) and its implementing regulations, found at 21 C.F.R. Part 1140. CTP
seeks a civil money penalty of $250.
On December 31, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Peralta Grocery, an establishment that sells tobacco
products and is located at 2029 East Tioga Street, Philadelphia,
Pennsylvania 19134. Complaint 3.

¢ On September 5, 2012, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of
Marlboro cigarettes ... at approximately 2:53 PM.” Complaint § 10.

e¢ On November 1, 2012, CTP issued a Warning Letter to Peralta Grocery
explaining that the inspector’s September 5, 2012 observation constituted a
violation of a regulation found at 21 C.F.R. § 1140.14(a). In addition to
describing the violation, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

¢ On November 4, 2012, Respondent’s site manager responded in writing to
the Warning Letter on Respondent’s behalf. “Respondent stated that the
establishment will ensure future compliance with laws and regulations
related to tobacco sales.” Complaint § 11.

e On May 1, 2013, during another inspection of Respondent’s establishment,
FDA-commissioned inspectors documented that “a person younger than 18
years of age was able to purchase a package of Newport Box 100s
cigarettes . . . at approximately 3:00 PM.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than
18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on September 5, 2012, and May
1, 2013, when its staff sold cigarettes to minors. Respondent’s actions on two
separate occasions at the same retail outlet constitute violations of law that warrant
a civil money penalty. Accordingly, I find that a civil money penalty of $250 is
permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

